813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawyer Alexander ARTIS, Plaintiff-Appellant,v.Robert C. RAY, Defendant-Appellee.
No. 86-3592.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1987.Decided March 2, 1987.

Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Lawyer Alexander Artis, appellant pro se.
Frank James Santoro, Marcus & Santoro;  Jerrold Gladstone Weinberg, Patricia Pritchard Willis, Weinberg & Stein, for appellee.
PER CURIAM:


1
Lawyer Alexander Artis appeals from the district court's dismissal of his appeal from a bankruptcy court decision for failure to file a designation of record within ten days of filing his appeal.  The district court found no excusable neglect in Artis's failure to file a designation of record pursuant to Bankruptcy Rule 8006.  This appeal followed;  we affirm.


2
We have examined the record and the transcript of the hearing before the district court.  The uncontroverted facts are that Artis filed a timely notice of appeal of the bankruptcy court's decision but then failed to comply with Fed.R.Bank.P. 8006 which requires, among other things, that an appellant file a designation of the items to be included in the record on appeal.  After Artis failed to meet this requirement, the district court held a hearing and dismissed his appeal.


3
Upon examination of the applicable bankruptcy rules and the transcript of the hearing before the district court, we are unable to say that the district court abused its discretion in dismissing Artis's appeal.  Although "[a] dismissal with prejudice is a harsh sanction which should not be invoked lightly in view of 'the sound public policy of deciding cases on their merits,' " Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (quoting Reizakis v. Loy, 490 F.2d 1132, 1135 (4th Cir.1974), we believe that Artis' inexcusable neglect in failing to designate the record and the prejudicial effect of delay on the creditors justified dismissal of the appeal.


4
Because we find no abuse of discretion on the part of the district court, we affirm the judgment dismissing Artis' appeal.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
AFFIRMED.